           Case 4:18-cr-01013-CKJ-DTF Document 62 Filed 04/30/19 Page 1 of 6



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
     Fax: (520) 628-7861
 4   Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,               ) CR 18-01013-001-TUC-CKJ(BPV)
10                                           )
                  Plaintiff,                 )
11                                           )     OBJECTION TO REPORT &
            v.                               )   RECOMMENDATION TO DENY
12                                           ) SUPPRESSION OF TEXT MESSAGES
     Matthew Bowen,                          )
13                                           )
                  Defendant.                 )
14                                           )

15

16         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of

17   THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., pursuant to 28 U.S.C. § 636(b)(1)
18
     and Fed. R. Crim. P. 59(b)(2), hereby objects to that portion of the Report and
19
     Recommendation (Doc. 57) denying his motion to suppress all text messages sent or
20

21   received on any date after December 3, 2017. This Objection is based on the
22   Memorandum of Points and Authorities provided below.
23
                        Respectfully submitted this 30th day of April, 2019.
24
                                     LAW OFFICE OF SEAN CHAPMAN, P.C.
25
                                     BY: /s/ Sean Chapman
26                                        Sean Chapman


                                                                                         1
              Case 4:18-cr-01013-CKJ-DTF Document 62 Filed 04/30/19 Page 2 of 6



                         MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2            Mr. Bowen concurs with the Report’s recommendation that text messages prior
 3   to December 3, 2017, be suppressed. He objects to the recommendation that text
 4
     messages after that date were properly seized under the search warrant and are therefore
 5

 6   admissible. This matter was fully briefed by the parties, and a hearing was held at which

 7   evidence was presented and arguments were heard. (Doc. 29, 41, 43, 54.) As a result,
 8
     the facts will not be recounted here.
 9
        I.       Standard of Review
10

11            The Report and Recommendation (“R & R”) to Grant in Part and Deny in Part
12   Mr. Bowen’s Motion to Suppress Text Messages was issued on April 16, 2019. This
13
     timely objection is reviewed under a de novo standard of review. 28 U.S.C. § 636(b)(1);
14
     Fed. R. Crim. P. 59. Pursuant to Fed. R. Crim. P. 59 (b)(3), “[t]he district judge may
15

16   accept, reject, or modify the recommendation, receive further evidence, or resubmit the
17   matter to the magistrate judge with instructions.”
18
        II.      Objection
19

20
              The factual basis for the R & R was taken directly from the search warrant

21   affidavit. (Doc. 57 at p. 1.) Therefore, the correctness of the recommendation turns on
22
     the legal analysis of the question presented, which is whether the seizure of text
23
     messages months after the date for which probable cause was established, violated the
24

25   particularity portion of the warrant clause contained in the Fourth Amendment, which

26   provides: “No warrant shall issue, but upon probable cause, supported by Oath or


                                                                                               2
           Case 4:18-cr-01013-CKJ-DTF Document 62 Filed 04/30/19 Page 3 of 6



     affirmation, and particularly describing the place to be searched, and the persons or
 1

 2   things to be seized.” U.S. Const. Amend. IV (emphasis added).
 3         The Magistrate Judge correctly found that the search warrant affidavit “limited
 4
     the search range” to “items which pertain in any way to an alleged civil rights violation
 5

 6   that occurred on December 3, 2017.” (Doc. 57 at pp. 8-9.) His determination that the

 7   affidavit authorized agents to seize text messages after that date was based entirely on
 8
     his erroneous conclusion that “it was a fair probability that the defendant would have
 9
     communicated by text message with others about the incident.” (Doc. 57 at p. 9.) The
10

11   Magistrate Judge reached this conclusion by relying on Mr. Bowen’s apparent
12   frustration with the attention the incident received from others at the station, and then
13
     extrapolating that because Mr. Bowen communicated by text message with Agent
14
     Jaseph, he likely texted other agents too. These facts, however, are unsupportable.
15

16         First, the characterization of Mr. Bowen as frustrated relied on an inference made
17   by the affiant, which was itself based on a subjective interpretation of a single text
18
     message sent by Mr. Bowen to Agent Jaseph. The affiant stated:
19

20
                  To BPA Jaseph, the “tone” of BPA Bowen’s text
                  message was “angry,” an observation that Your Affiant
21                understood to mean that BPA Bowen felt frustrated or
                  bothered by the attention that the incident was getting
22
                  from others at the station.
23
     Search Warrant Affidavit, ¶ 17 (emphasis in original). To attribute actual frustration to
24

25   Mr. Bowen required giving credit to a doubly subjective interpretation of a single text

26   message. An exhaustive search yielding over 1300 text messages should not have been


                                                                                                 3
           Case 4:18-cr-01013-CKJ-DTF Document 62 Filed 04/30/19 Page 4 of 6



     authorized on this weak nexus. Second, the only text message evidence described in the
 1

 2   affidavit were those between Mr. Bowen and Agent Jaseph on one specific date.
 3   Nowhere does the affiant state a reason to believe that Mr. Bowen was texting with
 4
     other agents about the incident. For these reasons, the Magistrate Judge’s conclusion of
 5

 6   a “fair probability” that Mr. Bowen texted with other agents is not supportable and must

 7   be rejected. Fed.R.Crim.P. 59(b)(3).
 8
           In addition, the R & R’s conclusion must be rejected because it failed to take the
 9
     special care required when adjudicating Fourth Amendment claims in the context of
10

11   electronic data, particularly with respect to cell phones. See Riley v. California, 573
12   U.S. 373, 396, 401, (2014) (imposing, for the first time, a warrant requirement for the
13
     search of cell phones and putting the scope of wholesale cell phone searches in
14
     perspective by explaining that “it would typically expose to the government far more
15

16   than the most exhaustive search of a house.”) (emphasis in original). In United States v.
17   Comprehensive Drug Testing, Inc., 621 F.3d 1162, 1177 (9th Cir. 2010) (en banc)
18
     (reversed on other grounds), the Court called upon judicial officers to exercise “greater
19

20
     vigilance” in striking the right balance between the government’s interest in law

21   enforcement and the right of individuals to be free from unreasonable searches and
22
     seizures. “The process of segregating electronic data that is seizable from that which is
23
     not must not become a vehicle for the government to gain access to data which it has no
24

25   probable cause to collect.” Id. at 1177; see also United States v. Schesso, 730 F.3d

26



                                                                                                 4
           Case 4:18-cr-01013-CKJ-DTF Document 62 Filed 04/30/19 Page 5 of 6



     1040, 1046 (9th Cir. 2013) (placing the onus on district courts to determine the proper
 1

 2   balance).
 3             The warrant for Mr. Bowen’s cell phone appropriately limited agents to search for
 4
     only text messages that were “reasonably likely” to constitute evidence of a violation of
 5

 6   § 242. Because the factual basis contained within the warrant’s underlying affidavit refers

 7   specifically to Mr. Bowen’s text message exchanges with Agent Jaseph on December 3,
 8
     2017, probable cause was established as to that date and that date only. The proper
 9
     balancing required by the Supreme Court and the Ninth Circuit is achieved by
10

11   suppressing text messages sent or received after that date.
12      III.      Conclusion
13
               For all the foregoing reasons, this Court should reject the R & R’s
14
     recommendation that text messages seized after December 3, 2017 not be suppressed,
15

16   and enter an order granting the Defendant’s motion in its entirety.
17                          Respectfully submitted this 3030th day of April, 2019.
18                                       LAW OFFICE OF SEAN CHAPMAN, P.C.
19                                       BY: /s/ Sean Chapman
20                                            Sean Chapman

21

22

23

24

25

26



                                                                                               5
           Case 4:18-cr-01013-CKJ-DTF Document 62 Filed 04/30/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE
 1

 2         The undersigned certifies that on April 30, 2019, he caused to be electronically
 3   filed the foregoing document with the Clerk of the Court using the CM/ECF system
 4
     which sent notification to the following:
 5

 6
     Monica Ryan
 7   Monica.Ryan@us.doj.gov
     US Attorney’s Office – Tucson, AZ
 8
     405 W. Congress, Suite 4800
 9   Tucson, AZ 85701-4050
10

11   Serena Lara

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                              6
